UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1201 Dove Street, Suite 300 Newport Beach, California (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for any shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x As of May 15, 2012, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. Table of Contents PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements 3 Balance Sheets as ofMarch 31, 2012 (Unaudited) and December 31, 2011 3 (Unaudited) Statements of Operations for the Three Months Ended March 31, 2012 and 2011 4 (Unaudited) Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosure about Market Risk 14 Item 4.Controls and Procedures 14 PART II — OTHER INFORMATION Item 1A.Risk Factors 15 Item 6.Exhibits 15 Signatures 16 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Condensed Consolidated Balance Sheets ASSETS March 31, December 31, (Unaudited) Current Assets Cash $ $ Accounts receivable, net of allowance of $20,000 Income tax receivable Commission draw Prepaid expenses Total current assets Property and equipment, net Computer equipment Furniture & fixtures Office equipment Office equipment under capital lease Total property & equipment Less: accumulated depreciation ) ) Net property & equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Income tax payable Current obligations under capital lease Deferred rent expense Deferred tax liability Unearned revenue Total current liabilities Long term liabilities Noncurrent obligations under capital lease Total liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at$0.001 par value; 802,424 shares issued and outstanding Additional paid-in capital Retained earnings (deficit) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Operations (Unaudited) For three months ended March 31, Revenues: HCO fees $ $ MPN fees Other Total revenues Expenses: Depreciation Consulting fees Salaries & wages Professional fees Insurance Outsource service fees Data maintenance General & administrative Total expenses Income from operations Other income (expense) Interest income Rental income - Interest (expense) ) ) Loss on disposal of assets - ) Total other income (expense) ) Income before taxes Income tax provision Net income $ $ Basic and fully diluted earnings per share: Earnings per share amount $ $ Weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash: Depreciation Loss on disposition of assets - Changes in operating assets & liabilities (Increase) in accounts receivable ) ) Decrease in deferred tax asset - Decrease inincome tax receivable - Decrease in commission draw (Increase) decrease in prepaid expenses ) (Decrease) in accounts payable ) ) Increase in deferred rent expense Increase (decrease) in accrued expenses ) Increase in tax payable (Decrease) in unearned revenue ) ) Net cash provided by (used in) operating activities ) Cash Flows from investing activities Purchase of furniture and office equipment ) ) Net cash used in investing activities ) ) Cash Flows from financing activities Payment of obligation under capital lease ) ) Net cash provided by (used in) financing activities ) ) Increase (decrease)in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information Cash paid for: Interest $ $ Income taxes paid (refunded) $ - $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents Pacific Health Care Organization, Inc. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2012 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by Pacific Health Care Organization, Inc. (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed consolidated financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its December 31, 2011 Annual Report on Form 10-K.Operating results for the three-months ended March 31, 2012 are not necessarily indicative of the results to be expected for year ending December 31, 2012. NOTE 2 - SUBSEQUENT EVENTS In accordance with ASC 855-10 Company management reviewed all material events through the date of issuance and there are no material subsequent events to report. 6 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Statements and Results of Operations This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Act of 1934, as amended, that are based on our management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this report that is not a statement of historical fact may be deemed to be forward-looking, including statements about our revenue, spending, cash flow, products, actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “may,” “hope,” “will,” “expect,” “believe,” “anticipate,” “estimate” “projected” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainty, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the industry in which we and our customers participate; competition within our industry, including competition from much larger competitors; legislative requirements or changes which could render our services less competitive or obsolete; our failure to successfully develop new services and/or products or to anticipate current or prospective customers’ needs; price increases or employee limitations; and delays, reductions, or cancellations of contracts we have previously entered. Forward-looking statements are predictions and not guarantees of future performance or events.The forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature, is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. We undertake no obligation to amend this report or revise publicly these forward looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in our other filings with the Securities and Exchange Commission. Throughout this quarterly report on Form 10-Q, unless the context indicates otherwise, the terms, “we,” “us,” “our” or “the Company” refer to Pacific Health Care Organization, Inc., (“PHCO”) and our wholly-owned subsidiaries Medex Healthcare, Inc. (“Medex”) and Industrial Resolutions Coalition, Inc. (“IRC”), Medex Managed Care, Inc. (“MMC”), Medex Legal Support, Inc., (“MLS”) and Medex Medical Management, Inc. (“MMM”). Overview Through our subsidiary Medex, we engage in the business of managing and administering Health Care Organizations (“HCOs”) and Medical Provider Networks (“MPNs”) in the state of California. For many years, workers’ compensation costs in California have been high. Under the traditional model of workers’ compensation insurance coverage, the employer controls the selection of the medical provider for the first 30 days after the injury is reported.Thereafter the employee chooses the treating physician and the employer has no further control over the treatment of the patient. Since 1993, the legislature in California has enacted various laws designed to introduce alternatives to the traditional model of workers’ compensation aimed at controlling costs by giving employers greater control over the medical treatment of injured workers for a longer period of time. 7 Table of Contents In 1993 the California legislature passed a bill that established Health Care Organizations.An HCO is a network of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.The benefit of the HCO to an employer is two-fold.First, the employer is able to control the medical treatment of the injured employee for 90 to 180 days rather than duringjust the first 30 days.Second, the HCO provides the employer a network of trained providers to which it can refer its injured employees who specialize in treating work place injuries. Under the HCO guidelines, all HCOs are required to pay certain annual fees to the California Division of Workers’ Compensation (“DWC”).This annual fee is based on the number of employees enrolled in the HCO. In 2004 the California legislature enacted laws that created MPNs.Like an HCO, an MPN is a network of health care professionals, but MPN networks are not required to have the same level of medical expertise in treating employee work place injuries.Under an MPN program, the employer dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network. By virtue of our continued certification as an HCO, we were statutorily deemed to be qualified as an approved MPN.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program and a combination of the HCO and MPN programs.Under this combination model, an employer can enroll its employees in the HCO program then, prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.To our knowledge, we are currently the only entity that offers both programs together. Through our wholly-owned subsidiary IRC we participate in the business of creating legal agreements for the implementation and administration of Carve-Outs for California employers with collective bargaining units. Our wholly-owned subsidiary MMC oversees and manages our utilization review (“UR”) and medical bill review (“MBR”).Through our wholly-owned subsidiaries MLS and MMM we offer lien representation services and nurse case management (“NCM”) services, respectively. Results of Operations Comparison of the three months ended March 31, 2012 and 2011 Revenue The total number of employee enrollees increased 76% during three months ended March 31, 2012 compared to March 31, 2011 Total revenues increased 94% to $1,065,457.As of March 31, 2012, we had approximately 388,000 total enrollees.Enrollment consisted of approximately 65,000 HCO enrollees and 323,000 MPN enrollees.By comparison as of March 31, 2011 we had approximately 288,000 enrollees, including approximately 45,000 HCO enrollees and approximately 243,000 MPN enrollees. The net increase in HCO and MPN enrollees of approximately 20,000 and 80,000, respectively, was mainly the result of increase enrollment realized by our existing customers and the addition of four new HCO customers and three new MPN customers. While the economic slowdown impacted our revenue throughout fiscal 2011, we anticipate revenue will continue to be moderately higher throughout fiscal 2012. 8 Table of Contents In the current economic environment, we anticipate businesses will continue to seek ways to reduce their workers’ compensation program costs.As a result, we expect to experience client turnover, in the form of existing employer clients seeking to terminate or renegotiate the scope and terms of existing services.We also anticipate our market may shrink as some employers seek to reduce their costs by managing their workers’ compensation care services in-house.In response to the changing market, we have sought to expand our marketing efforts for some of the additional services we now offer our clients.As a result, during the quarter ended March 31, 2012, we realized increases in our MBR and UR services fee revenues. HCO Fees During the three months ended March 31, 2012 and 2011, HCO fee revenues were $198,257 and $173,256, respectively.While HCO enrollment increased 44% during the quarter ended March 31, 2012, we realized only a 14% increase in revenue from HCO fees when compared to the same period last year.The percentage increase in enrollment outpaced the percentage increase in revenue by 30%.This was the result of changes in our fee structure and our offering bundled services, including MBR, UR and NCM services to a number of new clients, which resulted in increased enrollment, without increasing HCO fees charged. MPN Fees MPN Fee revenues for the three months ended March 31, 2012 were $183,036 compared to $137,307 for the three months ended March 31, 2011. During the quarter ended March 31, 2012 we realized a 33% increase in MPN enrollment when compared the same period 2011 and a corresponding 33% increase in revenues. Other Fees Other fees consist of revenues derived from MBR, NCM, UR, lien representation service and network claims repricing services provided by Medex, MMC, MMM and MLS. Other fee revenues for the three months ended March 31, 2012 and 2011 were $684,164 and $239,263, respectively. Our MBR and UR revenues increased by $192,417 and $121,895, respectively, when compared to the same period of fiscal 2011.MBR and UR service revenues grew largely as a result of increased marketing efforts by MMC in these areas of our business. NCM revenues increased $77,241 to $142,392 resulting primarily from increased customer employee enrollment. We retain nurses on our staff who, at the request of our customers, will review the medical portion of a claim on behalf of our employer clients, claims managers and injured workers.We offer nurse case management services to our customers on an optional basis.We charge an additional fee for nurse case management services. Network claims re-pricing fees increased from $48,082 to $68,146 resulting primarily from the addition of two new customers. We commenced offering lien representation services in February 2012 and recorded revenues totaling $4,266 for the quarter ended March 31, 2012. Expenses Total expenses for the three months ended March 31, 2012 and 2011 were $798,683 and $512,071, respectively.The increase of $286,612 was the result of increases in depreciation, consulting fees, outsource service fees, salaries and wages, professional fees, insurance, offset by, decreases in data maintenance and general and administrative expense. 9 Table of Contents Consulting Fees During the three months ended March 31, 2012, consulting fees increased to $95,816 from $79,345 during the three months ended March 31, 2011.This increase of $16,471 was due mainly to the addition of a nurse case manager and the hiring of two temporary administrative consultants during the second quarter of 2011 and the incurring of increased consulting fees resulting from the replacement of our information technology firm in January 2012. Additionally, in the event we see an increased level of services requested from our customers, especially for nurse case management services which would require us to engage additional nurse case managers, we could experience higher consulting fees. Salaries and Wages Salaries and wages increased $216,932 or 104% to $425,594 from $208,662 during the three months ended March 31, 2012 compared with the three months ended March 31, 2011.The increase in salaries and wages was primarily due to the MMC hiring a UR administrator in March 2011, two supervisors and three administrative support personnel in July 2011, one MBR administrator in January 2012 and Medex hiring a nurse case manager in October 2011 and administrative support personnel in July, November and December of 2011.Also contributing to this increase were salary increases given to our CEO and CFO in March 2011. Professional Fees For the three months ended March 31, 2012, we incurred professional fees of $49,088, compared to $46,182 during the three months ended March 31, 2011.This 6% increase in fees was primarily the result of increased accounting expenses incurred in connection with preparing our financial reports. Insurance During the three months ended March 31, 2012, we incurred insurance expenses of $45,737, a $16,768 increase over the prior year three month period.The increase in 2012 was primarily due to premium increases for our employee group health medical coverage resulting from the increase in our total number of employees. We are currently reviewing our entire company insurance policies and do not expect a material increase during the remainder of this fiscal year. Outsource Service Fees Outsource service fees consist of costs incurred by MMC, Medex and MMM in outsourcing its MBR services and certain NCM and UR services.We do not, at this time, have enough volume to justify creating our own MBR and UR in-house staff.We utilize outside vendors to provide specific services for our clients, charging additional fees over and above those paid to said vendors for administration and coordination of MBR, NCM and UR services directly to the clients. We commenced outsourcing these services during the second half of 2010 and incurred $64,051 and $32,661 in outsource service fees during the three months period ended March 31, 2012 and 2011, respectively. This $31,390 increase was primarily the result of the increased demand for our MBR and UR services. 10 Table of Contents Data Maintenance During the three months period ended March 31, 2012 we experienced a 13% decrease in data maintenance fees. The decrease in data maintenance fees was primarily attributable to lower data maintenance costs associated with the renewal of MPN enrollees and lower prices negotiated with third party service providers. General and Administrative General and administrative expenses were nearly flat decreasing 1% during the three months ended March 31, 2012.We expect current levels of general and administrative expenses to increase in future periods providing we continue to increase revenues. Net Income During the three months ended March 31, 2012, total revenues of $1,065,457 were higher by $515,631 when compared to the same period in 2011.This increase in total revenues was partially offset by increases in total expenses of $286,612 resulting in income from operations of $266,774 compared to income from operations of $37,755 during three months ended March 31, 2011.Correspondingly, we realized net income of $156,371 for the three months ended March 31, 2012, compared to net income of $26,909, during the three months ended March 31, 2011.We expect moderate increases in revenues to continue in the second quarter of 2012, when compared to the the second quarter of 2011, to be generated from new services offered by the Company to existing and new customers in the areas of MBR and clinical, non-clinical UR and other services. Liquidity and Capital Resources As of March 31, 2012, we had cash on hand of $329,235 compared to $368,459 at December 31, 2011.The $39,224 decrease in cash on hand is primarily the result of increases in our accounts receivables, prepaid expenses, and decreases in accounts payable, partially offset by increases in our net profit, depreciation, accrued expenses, income tax payable and decrease in commission draw.We believe that cash on hand and anticipated revenues from operations will be sufficient to cover our operating costs over the next twelve months.We do not anticipate needing to find other sources of capital at this time. However, if our revenue is lower than anticipated we may need to find other sources of capital to fund operations. We do not currently have any significant capital expenditures planned for the next twelve months that we anticipate will require us to seek outside sources of funding.We do, however, from time to time, investigate potential opportunities to expand our business either through the creation of new business lines or the acquisition of existing businesses.We have not identified any suitable opportunity at the current time.An expansion or acquisition of this sort may require greater capital resources than we possess.Should we need additional capital resources, we most likely would seek to obtain such through debt and/or equity financing.We do not currently possess an institutional source of financing.Given current credit conditions, there is no assurance that we could be successful in obtaining additional debt financing on favorable terms, or at all.Similarly, given current market and economic conditions there is no guarantee that we could negotiate appropriate equity financing. Cash Flow During the three months ended March 31, 2012 cash was primarily used to fund operations. We had a net decrease in cash of $39,224 during the three months ended March 31, 2012.See below for additional discussion and analysis of cash flow. For the three months ended March 31, (unaudited) (unaudited) Net cash provided by (used in) operating activities $ ) $ Net cash used in investing activities ) ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash $ ) $ 11 Table of Contents During the three months ended March 31, 2012, net cash used in operating activities was $4,357, compared to net cash provided by operating activities of $46,659 during the three months ended March 31, 2011.As discussed herein we realized net income of $156,371 during the three months ended March 31, 2012, compared to net income of $26,909 during the three months ended March 31, 2011. Summary of Material Contractual Commitments The following is a summary of our material contractual commitments as of March 31, 2012: Payments Due By Period Contractual obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Equipment Leases(1) $ $ $ $
